DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner’s Amendment has been entered with this office action.
Claims 1, 2, 4, 5, and 8 are allowed, reasons follow. 


Priority
Application’s status as a 35 USC 371 national stage application of PCT application PCT/CN2017/120214 is acknowledged.

Drawings
The drawings were received on 21 January 2021.  These drawings are accepted.

Specification
The replacement abstract was received on 21 January 2021. The Abstract is accepted.


Election/Restrictions
Applicant’s election without traverse of Group II: Claims 9-10, 12, 14-17 and 21 in the reply filed on 21 January 2021 is acknowledged. Examiner agrees that Claim 21 is properly a member of Group II, and not Group I as originally stated in the restriction requirement of 23 November 2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Seema Mehta on 09 February 2021.


The application has been amended as follows: 
Claims 1-5 and 7 are Canceled. 


Claim 9 is replaced with the following:
A method for acquiring a calibration file of a detection device, comprising:
S1': receiving and storing a calibration result of each detection device on a production line and a unique identification code thereof, generating a calibration file of the corresponding detection device according to the calibration result, and storing the calibration file,
establishing a blank table, wherein the table contains three pieces of information: the unique identification code, the calibration result and the calibration file,
filling the calibration result and the unique identification code thereof of each detection device on the production line in the established table correspondingly, and
generating the calibration file of the corresponding detection device according to the calibration result, and filing the calibration file in the table correspondingly; and
S2': receiving a calibration file acquisition request sent by the detection device and carrying the unique identification code thereof, searching for the calibration file of the 

Claim 10 is canceled.

Claim 12 is replaced with the following:
12.   A method for acquiring a calibration file of a detection device, comprising:
S1": attempting to acquire a calibration file thereof from the detection device before detecting the article, if the calibration file cannot be acquired, entering step S2"; if the calibration file can be acquired, entering step S4";
S2": sending a calibration file acquisition request carrying a unique identification code of the detection device to an address space accessible by the detection device in a use environment;
S3": receiving the calibration file returned by the address space for the calibration file acquisition request, and entering step S4", and
storing the calibration file; and
S4": loading the calibration file,
wherein: 
in the step S1", the acquiring the calibration file thereof from the detection device comprises: acquiring the calibration file thereof from a fixed storage path of the detection device; and
in the step S3", storing the calibration file comprises: storing the calibration file on the fixed storage path in the detection device.


Claim 16 has been amended as follows:
the term “The acquisition method according to claim 15,” has been replaced with - -  The acquisition method according to claim 14, - - 

(End Examiner’s Amendment)



REASONS FOR ALLOWANCE
Claims 9, 12, 14, 16, and 21 are allowed.

The following is an examiner’s statement of reasons for allowance: While Furihata, US Pg-Pub 2017/0262816 teaches a detection device, a unique identifier for a detection device, and a method for maintaining the detection device including updating a calibration value for the device; and Yin, et al., US Pg-Pub 2014/0074421 teaches a cloud server which communicates with testing systems in an environment to generate calibration values for controlled devices and Ketler et al., US Pg-Pub 2004/0055359 teaches storing historical calibration values; and Nasle, US Pg-Pub 2008/0049013 teaches transmission of calibration values for sensors over networks; none of the references alone or in reasonable combination teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 9)
S1': receiving and storing a calibration result of each detection device on a production line and a unique identification code thereof, generating a calibration file of the corresponding detection device according to the calibration result, and storing the calibration file,

filling the calibration result and the unique identification code thereof of each detection device on the production line in the established table correspondingly, and
generating the calibration file of the corresponding detection device according to the calibration result, and filing the calibration file in the table correspondingly;
(Excerpted)
…in combination with the remaining features and elements of the claimed invention.

Similarly, regarding Independent Claim 14, none of the references alone or in reasonable combination teach or fairly suggest all of the limitations of the claimed invention, particularly:
	(Claim 14)
S1": attempting to acquire a calibration file thereof from the detection device before detecting the article, if the calibration file cannot be acquired, entering step S2"; if the calibration file can be acquired, entering step S4";
…
S3": receiving the calibration file returned by the address space for the calibration file acquisition request, and entering step S4", and
storing the calibration file; and
…
wherein: 
in the step S1", the acquiring the calibration file thereof from the detection device comprises: acquiring the calibration file thereof from a fixed storage path of the detection device; and


	(Excerpted)
…in combination with the remaining features and elements of the claimed invention.

The dependent claims, 12, 16, and 21 being definite, fully enabled, further limiting, and dependent upon the Independent claim(s), are likewise persuasive for at least the above noted reason(s).

It is for these reasons that Applicant’s Invention defines over the prior art of record.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591.  The examiner can normally be reached on Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/J.T.S./Examiner, Art Unit 2119    

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119